Citation Nr: 1038894	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  10-19 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a low back disorder has been 
received. 

2.  Whether new and material evidence sufficient to reopen a 
claim for service connection for a psychiatric disorder, to 
include mixed anxiety and depressive reaction or posttraumatic 
stress disorder, has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, prepared for 
the RO in Waco, Texas.  The Veteran's claims are now under the 
jurisdiction of the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his April 2010 VA Form 9, the Veteran requested a hearing 
before a Board Member in Washington, DC.  In August 2010, the 
Veteran advised VA that he would like to attend a hearing at his 
local office instead.  The RO requested that the file be sent 
back to them.  Accordingly, the Veteran's claims should be 
remanded to the RO to schedule the Veteran for a Board hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  The 
Veteran should be apprised of the next 
available date for such a hearing, and should 
be informed of his right to have a 
videoconference hearing as an alternative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

